                                           Case 5:21-cv-01169-BLF Document 6 Filed 09/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 21-01352 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                       RECUSAL; SUA SPONTE
 United States District Court




                                  13                                                      GRANTING EXTENSION OF TIME
                                                                                          TO FILE AMENDED COMPLAINT
                                  14     M. B. ATCHLEY, et al.,
                                  15                   Defendants.
                                  16                                                      (Docket No. 5)
                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983, against prison officials at Salinas Valley State Prison
                                  20   (“SVSP”) where he is currently confined. Dkt. No. 1. On June 28, 2021, the Court
                                  21   dismissed the original complaint with leave to amend, such that Plaintiff had until July 26,
                                  22   2021, to file an amended complaint. Dkt. No. 4 at 9. He has not done so.
                                  23          Plaintiff has filed a “preemptory challenge and disqualification of judge pursuant to
                                  24   CCP §§ 170.6; 170.6(a)6; 1141.8; 1141.18(d); and Title 28 U.S.C. §§ 144; 455.” Dkt. No.
                                  25   5. Section 170.6 of the California Code of Civil Procedure (“CCP”) sets forth the
                                  26   procedures for disqualification of judges sitting in state superior court and is therefore
                                  27   inapplicable to this Court. With respect to sections “1141.8” or “1141.18(d),” there are no
                                  28   such enumerated sections in the current CCP, and Plaintiff provides no explanation for
                                           Case 5:21-cv-01169-BLF Document 6 Filed 09/07/21 Page 2 of 3




                                   1   what law these cited sections contain. Accordingly, the Court will construe the motion as
                                   2   a motion for recusal.
                                   3          Motions to recuse a district court judge fall under two statutes, 28 U.S.C. § 144 and
                                   4   28 U.S.C. § 455. The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C.
                                   5   § 455 is the same: Whether a reasonable person with knowledge of all the facts would
                                   6   conclude that the judge’s impartiality might reasonably be questioned. United States v.
                                   7   McTiernan, 695 F.3d 882, 891 (9th Cir. 2012); Yagman v. Republic Ins., 987 F.2d 622,
                                   8   626 (9th Cir. 1993) (citation omitted). Sections 144 and 455 ask whether a reasonable
                                   9   person perceives a significant risk that the judge will resolve the case on a basis other than
                                  10   the merits. Clemens v. United States Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175,
                                  11   1178 (9th Cir. 2005). The reasonable person in this context means a well-informed,
                                  12   thoughtful observer, as opposed to a hypersensitive or unduly suspicious person. Id.
Northern District of California
 United States District Court




                                  13          As a federal judge is presumed to be impartial, a substantial burden is imposed on
                                  14   the party claiming bias or prejudice to show that this is not the case. See United States v.
                                  15   Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976). Plaintiff asserts that there exists a conflict
                                  16   of interest, and that the undersigned is prejudiced, has a personal bias against him, and is in
                                  17   favor of the adverse party. Dkt. No. 5 at 1. Plaintiff asserts that he does not believe that he
                                  18   can have a “fair and impartial trial and hearing” before this Court. Id. However,
                                  19   Plaintiff’s assertions are conclusory and not supported by any factual allegations.
                                  20   Accordingly, Plaintiff’s conclusory assertions are not sufficient to overcome the
                                  21   presumption that this Court can be fair and impartial in this action. Plaintiff may appeal
                                  22   the decision to the Ninth Circuit, but otherwise has no basis for moving to recuse the Court
                                  23   from this matter. The motion for recusal is DENIED. Dkt. No. 5.
                                  24          In the interest of justice, Plaintiff shall be granted an extension of time to file an
                                  25   amended complaint in response to the Court’s order of dismissal with leave to amend.
                                  26   Dkt. No. 4. Within twenty-eight (28) days from the date this order is filed, Plaintiff shall
                                  27   file an amended complaint to attempt to correct the deficiencies discussed in the court
                                  28                                                   2
                                             Case 5:21-cv-01169-BLF Document 6 Filed 09/07/21 Page 3 of 3




                                   1   order. Id. All other provisions of the court order shall remain in effect. Id. at 9.
                                   2             Failure to respond in accordance with this order in the time provided will
                                   3   result in the dismissal of this action with prejudice for failure to state a claim, without
                                   4   further notice to Plaintiff.
                                   5             This order terminates Docket No. 5.
                                   6             IT IS SO ORDERED.
                                   7   Dated: _September 7, 2021______                                         ________________________
                                                                                                               BETH LABSON FREEMAN
                                   8
                                                                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Denying Motion for Recusal; Granting EOT to file Am. Compl.
                                  25   PRO-SE\BLF\CR.21\01169Saddozai_deny.recusal&eot-amcompl

                                  26

                                  27

                                  28                                                                       3
